IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-09-00371-CV

              IN RE TOYOTA MOTOR CORPORATION AND
                  TOYOTA MOTOR SALES, U.S.A., INC.


                                Original Proceeding


                          MEMORANDUM OPINION

      Toyota Motor Corporation and Toyota Motor Sales, U.S.A., Inc. seek by

mandamus to vacate the trial court’s order of October 27, 2009 wherein it ordered

Toyota to “preserve any and all documents, records, data, electronically stored

information, and evidence relevant to Pennie Fay Green’s case, her Motion For

Sanctions, and her Motion For Contempt.”

      Toyota argues in its Petition for Writ of Mandamus that the trial court abused its

discretion in issuing the October 27, 2009 order, which it claims is an order in

furtherance of sanctions, because the court’s plenary jurisdiction had long since expired.

In Green’s response to the Petition, she primarily argues that the trial court may

proceed to investigate and punish by contempt a violation of a discovery order in a
proceeding over which the trial court lost jurisdiction because its plenary power has

expired. But in Green’s motions filed in the trial court proceeding, it is clear that she

seeks discovery sanctions payable to her for the perceived violation of the discovery

order in addition to simply informing the court of the possibility of contemptuous

conduct on the part of Toyota.

        It is not possible to tell, at this juncture, if the order rendered by the trial court is

for the trial court to proceed with its investigation of whether Toyota’s alleged failure to

comply with a discovery order justifies a determination of, and punishment for,

contempt or whether the trial court is proceeding to consider Green’s request for

sanctions payable to Green. Accordingly, we deny the Petition for Writ of Mandamus

without prejudice. By denial of the petition based on the record before us, we express

no opinion on the trial court’s jurisdiction to render a sanction order against Toyota

payable to Green.



                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed January 20, 2010
[OT06]




In re Toyota                                                                               Page 2